         Case 3:19-cv-00337-KGB Document 10 Filed 01/19/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT TAYLOR                                                                     PLAINTIFF

v.                               Case No. 3:19-cv-00337-KGB

KEVIN MOLDER, STEVE ROEX, TRISH
MARSHAL, and DOYAL RAMEY                                                       DEFENDANTS

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Robert Taylor’s complaint and amended complaint are dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
